Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0001086
                                                        12-MAR-2018
                                                        01:28 PM
                          SCWC-14-0001086

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       RICHARD A. VILLAVER,
                 Petitioner/Plaintiff-Appellant,

                                vs.

           DAVID KAWIKA SYLVA; HAWAII MEGA-COR, INC.,
           a Hawaii domestic for-profit corporation,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0001086; CIVIL NO. 10-1-2445)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellant Richard A. Villaver’s
application for writ of certiorari filed on January 22, 2018, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai#i, March 12, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson